DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 05/31/2022 have been entered. Applicant amendments to the claims overcome the previous 112(b) rejections set forth in the Office Action mailed 02/28/2022. The 112(b) rejections are withdrawn. 

Status of Claims
	Claims 1-2, 5-16 remain pending in the application, with claims 1-2, 5-11, and 16 being examined and claims 12-15 remaining withdrawn pursuant to the election filed 12/30/2021. 

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/629,994 and 16/638,327 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the organic substance” on line 1. It is unclear what the organic substance is, as claim 1 has been amended such that the detection members are now coated with an organic ligand. An organic substance has not been recited prior. It is suggested to amend claim 11 such that it recites “the organic ligand”. For examination it will be interpreted that “the organic substance” is the organic ligand from claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5, 7-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/0000009-A) in view of Yoo (US-2010/0297659-A1), Rupp (US-2003/0203495-A1), translated Li (CN-105445449-A), and Cate (US-2014/0178978-A1). 
Regarding claim 1, Cho teaches a device for qualitative analysis and quantitative analysis comprising a rotatable platform (platform 310) and a plurality of microfluidic structures disposed radially and symmetrically on the rotatable platform (310), wherein each of the plurality of the microfluidic structures comprises ([0084], Figure 4): 
It is understood that Figure 4 is showing platform 310 that has several microfluidic components on it, however it is just a section of the platform 310. As seen in Figure 3, which shows a disc fully, there are multiple sets of microfluidic components. As such, it is understood that Figure 4 is just a part of the disc and the full disc will have multiple sets of microfluidic structures similar to that seen in Figure 3. 
a sample injection unit (port 311a) configured to receive an injection of a respective fluid sample containing heavy metals ([0086], Figure 4); 
[0086] states that port 311a (sample injection unit) is formed in platform 310 (rotatable platform) and is capable of injecting the sample into first chamber 313a. Further, [0102] states that a signal is generated due to a reaction of a specific substance in a sample, where the substance can include heavy metals. 
a microfluidic siphon channel (microfluidic channel 331a) which is a passage providing fluid communication between the sample injection unit (311a) and one end of a detection unit (absorber 320) ([0088], [0090], Figure 4); 
wherein each of the plurality of the microfluidic structures is configured to receive a different kind of the respective fluid samples than other ones of the plurality of the microfluidic structures, 
As stated previously, it is understood that there will be multiple sets of the microfluidic structures seen in Figure 4 in the same arrangement seen in Figure 3. It is seen in Figure 3 that there are multiple ports 211b that allow fluid to be injected into chamber 213a ([0077]). It is understood that there will similarly be multiple ports 311a (sample injection unit) to inject sample into each chamber 313a ([0086]). 
wherein the device is configured to move the respective fluid samples from the respective sample injection unit (311a) to the respective microfluidic siphon channel (331a) and then to the respective detection unit (320) when the rotatable platform (310) is rotated, 
[0001] states that the device is drawn to a disk-shaped microfluidic device rotatable around a central axis as a rotation axis. [0090] of Cho states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a.
wherein each detection unit (320) comprises a respective reservoir area (second chamber 313b) which connects one end of each of the plurality of the detection members (320) with the respective microfluidic channel (331a), 
It is understood that the second chamber 313b is a reservoir area, and it is further seen in Figure 4 of Cho that the second chamber 313b (reservoir area) is connected to microfluidic channel 331a.
While Cho does teach a detection unit (absorber 320), Cho does not teach the detection unit comprising a plurality of detection members;
In the analogous art of centrifugal devices, Yoo teaches a thin film centrifuge device with an assay site that includes a porous membrane or strip (Yoo; abstract, [0103]). 
Specifically, Yoo teaches where an assay site 132 includes porous membrane or strip 41 (Yoo; [0103], Figure 2). Figure 17 depicts a thin film centrifuge similar to that seen in Figure 2, however there are a plurality of assay sites 132a, 132b, and 132c to provide a biochemical reaction assay or immunological analysis using strip 41 (Yoo; [0172]). It is understood that all three assay sites 132a-132c are connected to a common buffer chamber 131d, which receives sample from specimen chamber 131a (Yoo; [0172]). 
It would have been obvious to one skilled in the art to modify the device of Cho such that there are multiple absorbers as taught by Yoo, because Yoo teaches that a device with multiple assay sites enables a multiplex assay of a single sample (Yoo; [0172]). 
It is understood that Cho will now have multiple absorbers 320 per single liquid source as taught by Yoo, and that these absorbers 320 will all still be supplied by the same chamber 313b (reservoir area) as seen in Figure 4 of Cho. 
Cho teaches that the absorbers 320 are coated with an antibody, enzyme, protein, or nucleic acid that can detect heavy metals, but Cho does not teach organic ligands (Cho; [0102]). 
In the same problem solving area of detecting elemental imbalances, Rupp teaches a self-diagnostic test for screening elemental mineral imbalances using mineral specific reagents to a sample from a patient (Rupp; [0002], [0011]). 
Specifically, Rupp teaches suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol (see Table 1). As described in the instant specification on pages 18 and 19, PAN (1-(2-pyridylazo)-2-naphthol), bathophenanthroline, dimethylglyoxime, diphenylcarbazide, and dithizone are all described as an organic substance. Where the listed compounds of Rupp detect nickel, iron, copper, lead, and mercury as seen in Table 1. 
	Table 2 of Rupp shows the levels of elemental minerals in healthy patients, where the levels are used to determine if there is an excess or deficient mineral amount (Rupp; [0034]). It is further stated by [0034] that the reagent should be provided in a concentration sufficient to detect the desired level of mineral. As such it is understood that there will be different concentrations of organic ligands. 
It would have been obvious to one skilled in the art to modify the reaction region of Cho such that it has dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN where the concentrations vary depending on the level of elemental minerals desired to be detected as taught by Rupp, because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body and that the listed reagents are capable of detecting certain elements (Rupp; Table 1, [0003], [0004]). 
The combination above does not teach where each detection unit comprises a respective plurality of three or more sections coated with the respective organic ligand of different respective concentrations. 
In the analogous art of quantitative detecting using sample pads, Li teaches a sample pad with multiple detection lines (Li, page 2 paragraph 2, page 3 paragraph 2). 
Specifically, Li teaches a sample pad 1 that has a first detection line T1, second detection line T2, and third detection line T3 where the detection lines are fixed with uric acid-carrier protein from small to large concentration (page 3 paragraph 2, Figure 2). It is seen in Figure 2 that each of the detection lines T1, T2, and T3 are disposed adjacent to one another along a longitudinal direction of the sample pad 1, and it is understood that fluid will flow successively through each section. It is further stated by page 5 when referring to Figure 2 that the uric acid-carrier protein is in the concentrations of 1 mg/mL, 1.5 mg/mL, and 2 mg/mL in concentration, where the top of page 6 states that T1 can detect 250 µmol/L uric acid, T2 can detect 250-350 µmol/L uric acid, and T3 can detect 350-500 µmol/L uric acid. 
It would have been obvious to one skilled in the art to modify the detection units of modified Cho such that each detection unit has three sections of varying concentration of the organic ligand (taught by Rupp), as taught by Li because Li teaches that the varying concentrations of uric acid-carrier protein can detect different concentrations of uric acid depending on which sections develop color (Li; page 5 in reference to Figure 2, and top of page 6, and bottom of page 7 where it discusses quantitative detection). 
	The combination above does not teach a ruler configured to measure a color developed distance of the color development reaction.  
In the same problem solving area of determining the length of a colored region in a flow channel, Cate teaches a measurement scale (Cate; [0023]). 
	Specifically, Cate teaches a device 10 with a measuring scale 22 imprinted on the surface of the assembled device 10 (Cate; [0023], Figure 1B). As stated by the abstract, analyses for chemical detection include metal complexation. 
It would have been obvious to one skilled in the art to modify the lower plate of modified Cho such that it has the measuring scale as taught by Cate because Cate teaches that as a liquid moves along a capillary flow path and the flowing analyte reacts with a reagent, a color develops along the flow path, where the measurement scale is able to measure the distance without having to differentiate color hues and intensities (Cate; [0010], [0012]). 
	It is understood that modified Cho will teach wherein the device is configured to provide a qualitative analysis of the fluid samples through the respective color development reaction of the heavy metals in the respective detection unit and the device is configured to provide a quantitative analysis of the fluid samples through measurement of the respective color developed distances. 
Regarding claim 2, modified Cho further teaches wherein each of the plurality of the detection members of each detection unit is coated with different respective reagents. 
Cho has been modified by Rupp and Li such that the absorbers 320 now have an organic ligand, where the organic ligand will be placed on the absorber in three different concentrations. Cho has further been modified such that there are a plurality of absorbers 320 that are being supplied by a single reservoir (chamber 313b). 
It is not specifically stated by Cho if the organic substances placed on each absorber are the same or different from one another for each absorber on the rotatable platform. 
In the analogous art of centrifugal devices, Yoo teaches a thin film centrifuge device with an assay site that includes a porous membrane or strip (Yoo; abstract, [0103]). 
Specifically, Yoo teaches where an assay site 132 includes porous membrane or strip 41 (Yoo; [0103], Figure 2). Figure 17 depicts a thin film centrifuge similar to that seen in Figure 2, however there are a plurality of assay sites 132a, 132b, and 132c to provide a biochemical reaction assay or immunological analysis using strip 41 (Yoo; [0172]). It is understood that the each strip 41 in each of the assay sites 132a, 132b, and 132c will have different markers from one another that enables a multiplex assay of a single sample (Yoo; [0172]). 
It would have been obvious to one skilled in the art to modify the device of Cho such each absorber has a different organic ligand on it as taught by Yoo, because Yoo teaches that a device with multiple assay sites enables a multiplex assay of a single sample (Yoo; [0172]). 
With the combination of Yoo, it is understood that the device of modified Cho will have  a plurality of absorbers where each absorber will have a different organic ligand taught by Yoo and Rupp, where each organic ligand will have three areas of differing concentration as taught by Li. 
Note: it is stated by page 18 of the instant specification that each of the detection members of the detection unit may be coated with different reagents, where the pre-applied reagents contain a specific organic material (organic ligand) that can cause a color development reaction. As such, it is being interpreted that the “different respective reagents” includes different organic ligands. 
Regarding claim 5, modified Cho teaches the device according to claim 1. Modified Cho teaches where the absorbers have three sections that are coated with an organic ligand of differing concentration. It is stated by Li teaches a sample pad 1 that has a first detection line T1, second detection line T2, and third detection line T3 where the detection lines are fixed with uric acid-carrier protein from small to large concentration (Li; page 3 paragraph 2, Figure 2).
Examiner finds that the prior art differs from the claimed device by the direction of the concentration gradient, where an ordinary skilled artisan would have found it obvious to try reversing the order taught by Li such that the concentration change goes from large to small. It is understood that Li only has two possible configurations, either the concentration goes from small to large or the concentration goes from large to small. 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to try switching the concentration gradient of Li such that it goes from higher (larger) concentration to lower (smaller) concentration. It is understood that both configurations would be capable of measuring a quantitative value of concentration. 
As such, the concentration of the organic ligand coated in the section located i-th from the respective reservoir area is lower than the concentration of the organic ligand coated in the section located i-1-th from the respective reservoir area, where i is a natural number from 1 to n. 
Regarding claim 7, modified Cho teaches the device according to claim 1. Modified Cho further teaches wherein the device is configured to move the respective fluid samples by:
a first rotation of the rotatable platform (310) and then stopping the first rotation so that the fluid sample injected into each respective sample injection unit (311a) is moved to the respective microfluidic siphon channel (331a);
a second rotation of the rotatable platform so that the fluid sample moved to each respective microfluidic channel (331a) is moved to the respective reservoir area (313b); and 
stopping rotation of the rotatable platform (310) so that the fluid sample moved to each respective reservoir area (313b) is developed in the first detection unit (320).
	 Cho teaches that is observed that fluid moves through the absorber at various velocities using various rotation speed programs (Cho; [0120]). [0124] of Cho states that the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds, then rotating at 6000 rpm to drain the absorbed fluid, rotating it at a slower rotation speed, and then absorbing fluid. [0090] of Cho states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
	Note: recitation of the device being configured to have a first rotation, second rotation, and stopping the rotation of the rotatable platform is an intended use of the device and does not provide additional structural limitations to the device. As the prior art is capable of being rotated at a first rotation, stopping the first rotation, a second rotation, and a stopped rotation, the prior art will read on the limitations of claim 7. 
Regarding claim 8, modified Cho teaches the device according to claim 7. Modified Cho further teaches wherein each microfluidic siphon channel (331a) includes a portion of a “U” shaped tube that is configured to receive the respective fluid sample after the first rotation and before the second rotation of the rotatable platform (310). 
It is stated by [0090] of Cho that when the platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 (detection unit) through microfluidic channel 331a. It is also seen in Figure 4 that the microfluidic channel 331a (microfluidic siphon channel) has a U-shape. 
Regarding claim 9, modified Cho teaches the device according to claim 7. Modified Cho further teaches wherein the first rotation of the rotatable platform (310) is performed at 2000 to less than 4000 RPM for 5 to 20 seconds and the second rotation of the rotatable platform (310) is performed at 4000 to 6000 RPM for 3 to 10 seconds. 
	[0124] of Cho states that in an experiment, the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds to the absorber, rotating it at 6000 rpm to drain the absorbed fluid. 
	Note: recitation of the speeds that the rotatable platform is rotated is an intended use of the device, and does not provide additional structure to the device. As long as the prior art is capable of being rotated at 2000 to 4000 rpm and 4000 to 6000 rpm, the prior art will read on the claim limitations of claim 9. 
Regarding claim 10, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by modified Cho and the apparatus of modified Cho is capable of working on Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Cho (see MPEP §2115). 
Note: Cho has been modified by Rupp such that the organic ligands include dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol, where Table 2 of Rupp lists compounds that are detectable by these ligands are nickel, iron, copper, lead, and mercury. 
Regarding claim 11, modified Cho teaches the device according to claim 10. Modified Cho further teaches wherein the organic substance that coats the first detection units comprises dimethylglyoxime, bathophenanthroline, dithiooxamide, dithizone diphenylcarbazide, or 1-(2-pyridylazo)-2-napthol, see claim 1 and 10 supra. 
Regarding claim 16, modified Cho teaches the device according to claim 1. Modified Cho teaches where the absorbers have three sections that are coated with an organic ligand of differing concentration. It is stated by Li teaches a sample pad 1 that has a first detection line T1, second detection line T2, and third detection line T3 where the detection lines are fixed with uric acid-carrier protein from small to large concentration (Li; page 3 paragraph 2, Figure 2).
Examiner finds that the prior art differs from the claimed device by the direction of the concentration gradient, where an ordinary skilled artisan would have found it obvious to try reversing the order taught by Li such that the concentration change goes from large to small. It is understood that Li only has two possible configurations, either the concentration goes from small to large or the concentration goes from large to small. 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to try switching the concentration gradient of Li such that it goes from higher (larger) concentration to lower (smaller) concentration. It is understood that both configurations would be capable of measuring a quantitative value of concentration. 
It is understood that with the concentration of modified Cho will now have a higher concentration towards the reservoir and will lessen as it travels away from the reservoir. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/0000009-A), Yoo (US-2010/0297659-A1), Rupp (US-2003/0203495-A1), translated Li (CN-105445449-A), and Cate (US-2014/0178978-A1) and in further view of Kellogg (US-2001/0001060-A1). 
Regarding claim 6, modified Cho teaches the device according to claim 1. Modified Cho does not teach a respective air circulation channel connecting each sample injection unit and another end of each respective detection unit, wherein each air circulation channel is configured to increase a rate of evaporation of the fluid sample in the respective detection unit and is configured to prevent a moisture condensation phenomenon in the respective detection unit. 
In the analogous art of utilizing centripetal force due to rotation of a platform to motivate fluid movement through microchannels embedded in the microplatform, Kellogg teaches a platform with various microfluidic components (Kellogg; abstract). 
	Specifically, Kellogg teaches where overflow and fluid chambers are connected to air channels that permit venting of air displaced by fluid movement on the platform (Kellogg; [0092]). It is seen in Figure 2 that there is an air channel 211 that is connected to an entry port 201 as well as other components such as fluid chamber 204, overflow chamber 205, and chamber 210 (Kellogg; [0092], [0094]). 
	It would have been obvious to one skilled in the art to modify the device of modified Cho such that it has the air channel as taught by Kellogg because Kellogg teaches that an air channel permits venting of air displaced by fluid movement (Kellogg; [0092]). 
It is understood that the air circulation channel will connect the port 311a (sample injection unit) and an end of where an absorber 320 (detection unit) is.  

Response to Arguments
Applicant’s arguments, see page 6, filed 05/31/2022, with respect to the rejection(s) of claim(s) 1-2, 4, 7-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of translated Cho (KR-2013/000009-A), Yoo (US-2010/0297659-A1), Rupp (US-2003/0203495-A1), translated Li (CN-105445449-A), and Cate (US-2014/0178978-A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796